The opinion of the court was. delivered by
Black, J.
The undisputed facts in this case are: The plaintiff boarded a car of the defendant company at Chrome, Hew Jersey, intending to go to Rahway. He went to Chrome Junction and was there given a transfer to Woodbridge Junction. He thereupon transferred to another car and proceeded toward Woodbridge Junction. He was carried by Woodbridge *528Junction. The conductor then.gave him a ticket to enable him and two other persons to ride back to Woodbridge Junction. The conductor let the plaintiff off at Poor Farm Eoad, telling him to take another car bade to Woodbridge Junction, on his way to Eahway. Poor Farm Eoad is a regular trolley station. There is- a dirt road' leading from either side of the track at Poor Farm Eoad. There is also a little building— just a station for the waiting-room—“a small shanty, that is all.”
It was about twelve forty-five p. ir. on November 19th, 1918: It was rainy and dark. The testimony is, that one or more cars passed while the plaintiff was waiting at Poor Farm Eoad station going toward Woodbridge Junction, but they could not be prevailed upon to stop. After waiting twentyfilve minutes or a half an hour, the plaintiff started to walk back to Woodbridge Junction, a'distance of about two miles, on the private right of way of .the defendant company, which is fenced in and has cattle guards at the crossing; he stumbled and fell sustaining a hernia. The plaintiff then continued his walk to Woodbridge Junction; at Woodbridge Junction he 'got the last car that night to- Eahway. .The tria-l resulted in a verdict for the plaintiff: The only ground of appeal argued by the appellant is the- refusal of the tria-l court to charge the jury: “If the plaintiff was put off at Poor Farm Eoad’ and the p-laintiff left this place, the defendant is not liable for any injuries received subsequent to his leaving Poor Farm Eoad and on the private right of way.”
This request is criticised by the plaintiff as inaccurate; as an abstract rule of law it is too broad, it is said, but so- it was said in the case of State v. Jones, 71 N. J. L. 543, where a similar criticism was made to a charge to- the jury, but there it was said it was the law of the case as applied to the facts, and as the law of the ease it was not error in the charge.
When the plaintiff left the station at the Poor Farm Eoad his status as a passenger of the defendant company was terminated by the voluntary act of the plaintiff. The causal connection between the defendant’s act and the duty to the plaintiff as its passenger was broken. The trial judge should .have *529so instructed the jury. The language of the request, which was refused, when applied to the factsi before the jury, was a correct expression of the defendant’s iegal duty. ' It is the law of the case. It should have been charged. It was error not to so charge. This easel in some of its legal aspects, is not unlike the case of Robertson v. West Jersey, &c., Railroad Co., 79 N. J. L. 186, in the Supreme Court. It was there said: “The duty of a carrier to exercise due care for the safety of a passenger continues only while the relation of a passenger and carrier exists.” The defendant company did not owe to the plaintiff a duty of making the private roadbed a safe place to walk upon. It was not built to be used for that purpose. It is common knowledge that the negligence of the defendant must he the proximate cause of the plaintiff’s injuries1—the proximate cause1 is the efficient cause—the one that necessarily sets the other causes in operation. Batlon v. Public Service Corporation, 75 Id. 857. There must he an unbroken causal connection. The famous Squib ease is a familiar illustration. Scott v. Shephard, 2 W. Bl. 892. The proximate cause is that cause which naturally and probably lead to, and vliich might have been expected to produce, the result. Wiley v. West Jersey Railroad Co., 44 N. J. L. 251; Smith v. Public Service Corporation, 78 Id. 478. Whether the cause is too remote to allow compensation by way of damages is a question of law to be decided by the court. Mangan v. Atterton, L. R. 1 Exch. 239; Clark v. Chambers, L. R. 3 Q. B. D. 327, 337.
A carrier is not liable for an injury to a passenger from an accident which is not the reasonable, natural and probable result of the situation, and which could not have been foreseen by the carrier, in the exercise of that high degree of care which the law demands of him. 3 Thomp. Neg., ¶ 2778; Ayers v. Rochester Railroad Co., 156 N. Y. 104; Stephens v. Oklahoma City Railway Co., 28 Okla. 340; 33 L. R. A. (N. S.) 1007.
We think it was legal error for the trial court to refuse the request. The judgment below is therefore .reversed and a venire de novo is ordered.
*530For affirmance—Kaiasch, Taylor, Ackerson, JJ. 3.
For reversal—The Chief Justice, Swayze, Trenci-iard, 'Parker, Bergen, Minturn, Black, Wi-ii^e, IIeppenheimer, Williams, Gardner, JJ. 11.